Citation Nr: 0428942	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in Washington, DC, in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that, in June 2002, the veteran was 
scheduled for a VA compensation examination and that he 
failed to report for the examination.  He contacted the RO in 
September 2002, stating that he had not received notice of 
the scheduled examination and requesting that the examination 
be rescheduled.  However, the examination has not been 
rescheduled and the veteran again requested that he be 
afforded such an examination at his personal hearing in 
November 2003.  

The Board believes that the veteran should be afforded 
another opportunity to report for a VA orthopedic examination 
to obtain a medical opinion as to the etiology of any current 
right ankle, right knee, or left shoulder disorder.  

Further, the record does not reflect that the veteran has 
been properly notified of the evidence that would help 
substantiate his claim, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should provide the veteran 
with notice as to the specific 
information and evidence that is 
necessary to establish entitlement to 
each of the claimed benefits.  The notice 
must specify which evidence VA will 
obtain and which evidence the veteran 
bears responsibility for submission.  The 
veteran should be requested to submit all 
evidence in his possession that is 
pertinent to his claims.  The RO should 
assist the veteran in obtaining any 
additional evidence identified by him and 
should conduct any additional development 
of the record indicated by information or 
evidence that is received.  

2.  The veteran should be requested to 
provide the names and addresses of all 
health care providers that have treated 
him for any of the claimed disorders 
since December 2001.  With any needed 
signed releases, the RO should request 
copies of the records of all treatment 
indicated by the veteran.  All records so 
obtained should be associated with the 
claims file.  

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current symptoms, 
pertinent clinical findings, and 
diagnoses of any current right ankle, 
right knee, or left shoulder disorder.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
right ankle, right knee, or left shoulder 
disorder resulted from injury or disease 
incurred in service or is proximately due 
to aggravated by the veteran's service-
connected left ankle disability.  The 
examiner's opinion should be supported by 
adequate rationale.  

4.  Upon completion of all of the above 
notice and development actions, the RO 
should again consider the veteran's 
claims.  If any action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


